DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 5/4/2022. Claims 1, 4, 7 and 8 have been amended. Claim 3 has been canceled. Claims 1, 2 and 4-8 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. In addition, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
 	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan (US 20080195428 A1), in view of Cao (US 20160364678 A1), in further view of Park (US 20210039596 A1).
As per claim 1, O’Sullivan discloses an information processing apparatus comprising:
a controller configured (i.e., a transportation marketplace network "Shared Transport Marketplace" 12, figure 1) to:
communicate a first wireless communication terminal and a second wireless communication terminal through a communication network by a first wireless communication scheme (i.e., the Rider 10 has a Rider Software Interface on their phone 11, the Rider 10 selects from the options available to them. A message is sent to the nearest appropriate Transport Capacity. The Driver 13 is automatically guided to the pick-up point, optimally through the Sat Nav Tracker 17 display unit with verbal instructions. A Driver Software Interface determines if the Driver 13 is complying with the pick-up request, ¶ 0072); and 
notify, when a meet-up schedule is set between users of the first wireless communication terminal and a second wireless communication terminal (i.e., The Rider 10, upon submitting a Demand Route into the Shared Transport Marketplace 12, could be presented with a sorted list of the transport options available, by class of service, type of vehicle, time until Transport Capacity arrives at start-point, estimated transit time to end-point, number of legs in the journey, and cost, ¶ 0070),
the second wireless communication terminal of identification information of the first wireless communication terminal used for communication by a second wireless communication scheme, through the communication network by the first wireless communication scheme (i.e., Communications between the Sat Nav Tracker 17 and the communications network or the GPS Phone 11 can be accomplished from any one or a combination of a variety of direct or indirect data communications networks, including commonly used wide area networks such as GPRS, 3G, and other cellular communications traffic; 802.11 Wifi or Bluetooth or other similar local data communications networks (in conjunction with, relayed and/or proxied by longer range communications networks as necessary), and other wide area networking techniques such as WiMax and other technologies that will be introduced in the marketplace from time to time, ¶ 0079, wherein entry of a PIN (personal identification number) provided by the transport user to the transport provider and entered on the in-vehicle system. 1. where such PIN could be generated automatically and communicated to the transport user upon confirmation of the transport capacity via automated communications (SMS or e-mail or IVR) in the booking details. 2. near-field communications between the in-vehicle system and the transport user's personal communications device (or other ID, including payment ID), verifying the transport demand's physical presence, ¶¶ 0192-0194).
O’Sullivan does not disclose when communication, through the communication network by the first wireless communication scheme, between the information processing apparatus and the first wireless communication terminal is interrupted.
Cao discloses interrupts can be in form of asynchronous external events to the processor that can alter normal program flow. Moreover, the interrupts can usually require immediate attention from a processor(s) associated with the system. In one aspect, when an interrupt is detected, the system often interrupts all processing to attend to the interrupt, wherein the system can further save state of the processor and instruction pointers on related stacks (¶ 0264). According to a further aspect, the switching component 4804 can employ an interrupt dispatch table in memory, which can be accessed by the processor to identify a function that is to be called in response to a particular interrupt (¶ 0265).
Additionally, O’Sullivan does not explicitly disclose that the second wireless communication terminal detects, when the first wireless communication terminal operate as a transmitter and the second wireless communication terminal operates as a receiver of a wireless signal according to the second wireless communication scheme instead of the first wireless communication scheme, presence of the first wireless communication terminal by receiving a first wireless signal according to the second wireless communication scheme, including the identification information of the first wireless communication terminal; and
notify, when a first condition is satisfied, the first wireless communication terminal of an execution start timing of operation as the transmitter of the wireless signal, or the second wireless communication terminal of an execution start timing of operation as the receiver of the wireless signal.
Park discloses each component of the transportation system 800 may be organically coupled to process location information generated by each terminal, and provide a transportation service using the location information. Each component 810-830 of the transportation system 800 transmits and receives data to and from each other through a network, and is organically linked to execute various functions related to a transportation service (¶ 0257).
When a vehicle request is received from the passenger terminal 820, the server 810 may select one or more driver terminals satisfying a predetermined condition based on the location of the passenger terminal 820, and transmit a reservation request to the selected driver terminal. At this time, a driver terminal located within a predetermined distance from the departure point or having a time required to move to the departure point within a predetermined time may be selected (¶ 0260).
When any one of the driver terminals 830 that have received a reservation request approves the reservation request, the passenger terminal 820 and the driver terminal 830 respectively execute a preset function to make a connection between the passenger and the driver. In order to execute the preset function, the driver terminal 830 and the passenger terminal 820 may directly transmit and receive respective location information to and from each other or indirectly through the server 810 (¶ 0261). 
The server 910 uses the personal image received from the mobile terminal 920 to generate the user's authentication code. The authentication code is a biometric characteristic converted to a digital form, and may consist of unique or highly discriminated feature points extracted from the personal image (¶ 0278).
O’Sullivan, Cao and Park are concerned with transportation service and ride sharing management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that when communication, through the communication network by the first wireless communication scheme, between the information processing apparatus and the first wireless communication terminal is interrupted, and the second wireless communication terminal detects, when the first wireless communication terminal operate as a transmitter and the second wireless communication terminal operates as a receiver of a wireless signal according to the second wireless communication scheme instead of the first wireless communication scheme, presence of the first wireless communication terminal by receiving a first wireless signal according to the second wireless communication scheme, including the identification information of the first wireless communication terminal in O’Sullivan, as seen in Cao and Park, respectfully, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, O’Sullivan discloses the first wireless communication scheme is a wireless communication scheme enabling communication with the first wireless communication terminal and the second wireless communication terminal through a predetermined relay apparatus (i.e., 802.11 Wifi or Bluetooth or other similar local data communications networks (in conjunction with, relayed and/or proxied by longer range communications networks as necessary), and other wide area networking techniques such as WiMax and other technologies that will be introduced in the marketplace from time to time, ¶ 0079), and 
the second wireless communication scheme is a wireless communication scheme enabling direct communication between the first wireless communication terminal and the second wireless communication terminal without use of the predetermined relay apparatus (i.e., Near-field communications detail methods would could be used to communicate between Rider and Driver computing/communication devices (preferred in order to reduce data congestion and airtime charges), ¶ 0151).
As per claim 4, O’Sullivan discloses the first wireless communication terminal is configured to operate, when a second condition is satisfied, as the transmitter configured to transmit, every predetermined period, the first wireless signal including the identification information of the first wireless communication terminal indicating a source of a wireless signal in the second wireless communication scheme, the second wireless communication terminal is configured to operate as the receiver of the wireless signal according to the second wireless communication scheme, and detect presence of the first wireless communication terminal by receiving the first wireless signal according to the second wireless communication scheme, including the identification information of the first wireless communication terminal (i.e., the elements necessary to determine if there exists continuous coordinated proximity via verification of near-field communications link are the monitoring and verification system 1101, a Transport User Device 1102 and a Transport Provider Device 1103. Additionally, for this "near-field communications verification" method, there would be near-field data communication means 1104 between devices 1102 & 1103. Optionally, there can also be communications between one or more of the devices 1102 & 1103 via a far-range communications means 1105 or 1106. In the near-field communications method, one or more of the devices 1102 and 1103 need to have a means to determine location. The logic for the determination of continuous proximity, as shown in FIG. 11b, would run on either device 1102 or 1103, though more likely on the Transport Provider device 1103, ¶ 0160), and 
the controller is configured to notify, when a first condition is satisfied, the second wireless communication terminal of an execution start timing of operation as the receiver of the wireless signal (i.e., The communications with the Monitoring and Verification system 1101 would be between the device running the logic as shown in FIG. 11b. In the event that the data does not need to be communicated real-time, or in service areas where there isn't continuous data communications capacity, the logic system could cache the start and end positions of the transport service between devices 1102 and 1103, or a plurality of other such transport services, and when the logic system does come into networking contact of Monitoring system 1101, the entire cache could then be transmitted, ¶ 0160).
As per claim 5, O’Sullivan discloses the first wireless communication terminal is configured to operate as the transmitter configured to transmit, every predetermined period, the first wireless signal including identification information of the first wireless communication terminal indicating a source of a wireless signal in the second wireless communication scheme, the second wireless communication terminal is configured to operate, when a second condition is satisfied, as the receiver of the wireless signal according to the second wireless communication scheme, and detects presence of the first wireless communication terminal by receiving the first wireless signal according to the second wireless communication scheme, including the identification information of the first wireless communication terminal (i.e., the elements necessary to determine if there exists continuous coordinated proximity via verification of near-field communications link are the monitoring and verification system 1101, a Transport User Device 1102 and a Transport Provider Device 1103. Additionally, for this "near-field communications verification" method, there would be near-field data communication means 1104 between devices 1102 & 1103. Optionally, there can also be communications between one or more of the devices 1102 & 1103 via a far-range communications means 1105 or 1106. In the near-field communications method, one or more of the devices 1102 and 1103 need to have a means to determine location. The logic for the determination of continuous proximity, as shown in FIG. 11b, would run on either device 1102 or 1103, though more likely on the Transport Provider device 1103, ¶ 0160), and 
the controller is configured to notify, when a first condition is satisfied, the first wireless communication terminal of an execution start timing of operation as the receiver (i.e., The communications with the Monitoring and Verification system 1101 would be between the device running the logic as shown in FIG. 11b. In the event that the data does not need to be communicated real-time, or in service areas where there isn't continuous data communications capacity, the logic system could cache the start and end positions of the transport service between devices 1102 and 1103, or a plurality of other such transport services, and when the logic system does come into networking contact of Monitoring system 1101, the entire cache could then be transmitted, ¶ 0160).
As per claim 6, O’Sullivan discloses the first condition is that the controller of the information processing apparatus determines at least one of that:
communication, through the communication network by the first wireless communication scheme, between the information processing apparatus and the first wireless communication terminal or the second wireless communication terminal is interrupted; 
a distance between a scheduled meet-up location of the meet-up schedule and one of the first wireless communication terminal or the second wireless communication terminal becomes below a predetermined distance, the one for which communication with the information processing apparatus through the communication network by the first wireless communication scheme is maintained;
and it is a time point that is a predetermined time before a scheduled meet-up time point of the meet-up schedule (i.e., At any time up to the proximity alert warning period ("Three Minute Warning"), the Shared Transport Marketplace 12 will be working to optimize available capacity and services and will substitute Riders and Drivers, create multiple Riders at the same Pick-up Point to fill the Transport Capacity more efficiently, and the like, ¶ 0075), and 
the second condition is that the first wireless communication terminal or the second wireless communication terminal determines at least one of that:
communication with the information processing apparatus through the communication network by the first wireless communication scheme is interrupted;
a distance to the scheduled meet-up location of the meet-up schedule become below a predetermined distance; and 
it is a time point that is a predetermined time before the scheduled meet-up time point of the meet-up schedule (i.e., In the event that the Rider 10 has a Rider Software Interface on their phone 11, the Rider 10 selects from the options available to them. A message is sent to the nearest appropriate Transport Capacity. The Driver 13 is automatically guided to the pick-up point, optimally through the Sat Nav Tracker 17 display unit with verbal instructions. A Driver Software Interface determines if the Driver 13 is complying with the pick-up request, optimally based off the vehicle's movement and a period of time for the Driver 13 to automatically accept or deny the request, ¶ 0072).
Claims 7 and 8 are rejected based upon the same rationale as the rejection of claims 1 and 4, since they are the communication terminal and method claims, respectively, corresponding to the apparatus claims.

Response to Arguments
 	In the Remarks, Applicant argues the combination of O'Sullivan and Park does not disclose or suggest the features of claim 1, and similarly, claims 7 and 8, as follows: “notify, …when communication, through the communication network by the first wireless communication scheme, between the information processing apparatus and the first wireless communication terminal is interrupted, the second wireless communication terminal of identification information of the first wireless communication terminal used for communication by a second wireless communication scheme, ...” The Examiner respectfully disagrees.
 	As discussed in the updated rejection, O’Sullivan, in view of Cao, in further view of Park indeed disclose Applicant’s amended claim language.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        August 8, 2022